Hill, J.
(dissenting) — I dissent. In my opinion, the evidence does not substantiate the trial court’s finding that the wife treated the plaintiff husband cruelly, or that she caused him to suffer personal indignities rendering his life burdensome. The matters complained of occurred over a period of many years, and were incidents or attitudes that should have been forgiven and forgotten in the usual give and take of married life. See Bang v. Bang, 57 Wn.2d 602, 358 P.2d 960 (1961); Wiggins v. Wiggins, 55 Wn.2d 390, 347 P.2d 1073 (1960); Best v. Best, 48 Wn.2d 252, 292 P.2d 1061 (1956); Neff v. Neff, 30 Wn.2d 593, 192 P.2d 344 (1948). Consequently, I would reverse the trial court and direct a dismissal of the divorce action.
Assuming that there were grounds for a divorce, I would not be in accord with the action of the majority in increasing the amount to be paid to the wife by $32,000.
The majority finds that the Centraba Chronicle stock (for the most part the separate property of the husband) had been valued at $158,000, whereas it was actually worth $190,000, and so awards the difference of $32,000 to the wife. *202If the husband was entitled to a divorce because the wife’s conduct had caused such a complete disintegration of the marital relationship as to warrant a divorce, I do not understand why she, the supposedly culpable party who had already received in excess of $80,000 through the decree, should be rewarded with another $32,000 of the supposedly injured party’s separate property.